Exhibit 10.47

SUMMARY OF EXECUTIVE OFFICER BENEFITS

AND BOARD OF DIRECTORS BENEFITS AND FEES *

 

Description of Benefit

  

Eligible Positions

  

Amount/Schedule

Club Memberships    Chief Executive Officer, Chief Operating Officer, President,
Consumer Solutions    Club Membership, not including dues Sprint Nextel
Long-Distance Telephone and Wireless Service (1)    Board of Directors    Actual
usage (continues after retirement for up to 120 months for legacy Sprint
Directors with 5 years or more service) and use of Sprint PCS and IDEN handsets,
accessories, equipment and replacement parts related to this service. Sprint
Nextel Long-Distance Telephone Service (1)    Executive Officers    Legacy
Sprint: Actual usage (continues after retirement) Personal use of corporate
aircraft    Chief Executive Officer    Under an executive security program
established by the Human Capital and Compensation Committee, the CEO is required
to use Sprint Nextel aircraft for personal as well as business travel. Sprint
Nextel provides these security services for its benefit rather than as a
personal benefit or perquisite for the CEO.    Executive Officers    The CEO
must pre-approve any proposed personal use of the corporate aircraft for
personal reasons. Executive Physical    Legacy Sprint Executive Officers   
Reimbursement for Annual Physical Examination Separation    Executive Officers
(unless otherwise provided in an individual agreement with an officer)   

Legacy Sprint: 1 year salary and benefits continuation plus lump sum bonus
payment at conclusion of one year period equal to 80 percent of target
opportunity

 

Legacy Nextel: Benefits set forth in Nextel Change of Control Retention Bonus
and Severance Pay Plan



--------------------------------------------------------------------------------

Description of Benefit

  

Eligible Positions

  

Amount/Schedule

Fees

   Board of Directors   

Annual retainer - $70,000/year

 

Additional Annual retainer for Lead Directors - $75,000/year

 

Committee Chair additional annual retainer

 

Audit Committee - $20,000

 

Human Capital and Compensation Committee - $15,000

 

Other Committees - $10,000

 

Board and Committee Meeting Fees - $2,000/ meeting

 

Telephonic Board and Committee Meeting Fees-$1,000/meeting

 

Annual award of $100,000 in restricted stock units

--------------------------------------------------------------------------------

* This summary is effective beginning March 1, 2006 and replaces the schedule
filed as Exhibit 10(dd) to Sprint Nextel’s Quarterly Report on Form 10-Q for the
quarter ended September 30, 2005.

(1) Sprint reimburses for income taxes associated with these benefits.

 

2